DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
Paper # 2021-[0601] [#201] is a [Final] Office Acton intending as a full and complete response to the communication filed on [04/07/2021] for the instant patent application for a utility patent under 35 U.S.C. § 111(a) filed on [04/02/2018] by inventor [MOORE], and assignee [Citrix Systems, Inc.] [Applicant], titled [CLOUD WORKSPACE ASSIGNMENT BY USER LOCATION]. All references made herein to the original disclosure refers to Applicant’s application US 20190303816 A1 published [04/02/2018], [Specification].

Status of Claims
Index of claims: (a) amended: None; (b) added: None; (c) cancelled: None; (d) non-elected: None.  Claims [1-20] pending in this application.  Claims [1-20] rejected in this office action. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on [04/07/2021] is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendments
Applicant’s amendments filed on [04/07/2021] have been entered. 


Response to Arguments
Applicant’s arguments filed on [04/07/2021] [Remarks] have been fully considered.  Remarks pp. 6-13.  

Applicant’s traverses the rejection under 35 U.S.C. 101.  Remarks pp. 6-10.

Applicant states that the present claims “pertain to improvements in computer technology and thus integrate… judicial exception into a practical application.”  Remarks p 7.  Specifically, Application states Specification explains that in “other approaches, an administrator would manually assign workspaces to users, without any awareness of the users' locations as well as the applications, services, and data to be used by each user.”  Specification [0002] and [0003].  More specifically, Applicant states that Specification further explains that the manual assignment would result in "potential delays in workspace assignment and reduced accessibility of resources to the user."  Specification [0002] and [0003].  

Examiner agrees that a claimed invention improving the functioning of a computer or improving another technology or technical field demonstrates an integration of a judicial exception into a practical application.  MPEP § 2106.04(d)(l).  However, examiner disagrees with Applicant that the present claims of the present application provide an improvement to computer technology in the field of workspace assignment.  Specifically, examiner suggests that the field of workspace assignment teaches assignment of workspaces to users at least based on user locations as well as applications, services and data used was well known and understood with a person of ordinary skill in the art at the time of the filing of the claimed invention.  For example, Verma US. Pat. No. US 10,122,828 B1 [hereinafter: VERMA] teaches allocation of a virtual desktop based on the location of the user.  VERMA, Col. 2, Line 50-Col. 3, Line 5.  Second example, Das et al. US. Pub. No. US 20130073670 A1 [hereinafter: DAS] teaches determining if a user accesses a remote desktop from a location different from the location from which the user typically accesses the remote desktop exceeds a predetermined threshold.  Das, [0102].  Lastly, Deluca et al. US 20190164081 A1 [hereinafter: DELUCA], teaches analysis of geofence breaches by a user in allocation of a virtual desktop.  DELUCA, [0067], “geofence breach determination is performed remotely, e.g. on manager system 110 where manager system 110 is remote from user computer devices 130A-130Z, a determination might be made based on a past location of a user computer device that is no longer accurate.”  In other words, prior art teaches automated analysis and/or assignment of not an improvement in the field of workspace assignment based on teaching of the prior art. 

Applicant’s traverses the rejection under 35 U.S.C. 103.  Remarks pp. 10-12.  

First, Applicant submits that Kim, US 20110208797 A1 [hereinafter: KIM] at Fig. 5 and related text and [0048], does not teach the recited limitation [identifying, by the workspace manager according to one or more preconfigured policies,] from a plurality of workspaces configured for possible locations of the user of claim 1.  Specifically, Applicant states that [KIM] does not teach workspaces configured for possible locations of the user.  

Examiner responds that [KIM], teaches the performance of actions upon a virtualized application based on the geolocation of the endpoint device derived from the Internet connected IP address or connected GPS device.  [KIM], [0007].  Specifically, [KIM] teaches bringing an active layer of management and security to virtual applications infrastructure by enforcing rules based on the geolocation of the device that is running the virtual applications.  [KIM], [0026].  In other words, [KIM] determines the location of a device and applies application, e.g. “management” and “security,” based on said client location.  A first, example, geolocation targeting rules 210 define resultant actions to be performed based on location and conditions relating to the virtual applications available on the computer device.  [KIM], [0051].  Specifically, the geolocation targeting rules 210 are associated to the virtual application they reference and are part of the virtual application package 170 which is downloaded to the computer device 200 and made available to the end-user.  [KIM], [0051].  A second example, in a second embodiment, geolocation targeting rules 210 may reference separately installed virtual applications 110.  [KIM], [0055].  Stated differently, [KIM] clearly associates or identifies workspaces, e.g., “separately installed virtual applications,” with possible locations of a user, e.g., “geolocation of a user.”  

Second, Applicant submits that Scharf et al., US 20150081907 A1 [hereinafter: SCHARF], [0028] and [0054], does not teach or suggest the recited limitation assigning, by the workspace manager to the user, the identified first workspace configured for the indicated location and having the one or more applications predetermined for the first user and the indicated location of claim 1.  Specifically, Applicant submits [SCHARF] does not teach the selection of the VPN endpoint as recited in claim 1. 

Examiner responds that [SCHARF], at least at [0028] and [0054], evaluates VPN connections.  SCHARF teaches determining communication parameters corresponding to the communication requirements for a set of potential VPN endpoints.  [SCHARF], Abstract.  Specifically, [SCHARF] teaches selection of VPN endpoints based on “application requirements.”   [SCHARF], [0026].  In other words, the [SCHARF] system may automatically determine the costs for the attachment of each candidate data center considering the current network status, existing VPN sites, candidate data center locations, application provider policies, etc. for use in determining which candidate data center to select.  More specifically, the “selection of a target VPN endpoint” based on communication requirements.  For example, communication requirements may have different forms. For instance, a communication requirement may be of the type "the new VM (or VMs) must have at most 50 ms delay to a specific VM". FIG. 6 illustrates the communication requirements for a cloud application using a VPN network. In this example, three different application instances 610, 620, 630, of the cloud application are illustrated.  [SCHARF], [0046].  In other words, in the broadest reasonable interpretation consistent with the Specification, examiner construing selecting a VPN based on “data center locations” and “application provide policies”, such as communication requirements of an instance of an application, as [identifying, by the workspace manager according to one or more preconfigured policies,] from a plurality of workspaces configured for possible locations of the user.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims [1-20] rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Analysis of Step 1
Step 1 Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance [2019 PEG], pending claims fall under a statutory category of an invention, inter alia:
Claims 1-10 direct to a process, i.e., “A method for assigning workspaces”;
Claims 11-20 direct to a machine, i.e., “A system”.

Accordingly, Step 1: YES. 

Analysis of Prong 1 of Step 2A
Under Prong 1 of Step 2A of the 2019 PEG, examiner determines that the claims direct to a judicial exception, inter alia: 
identifying… according to one or more preconfigured policies, from a plurality of workspaces configured for possible locations of the user, a first workspace configured for the indicated location and having one or more applications predetermined for the first user and the indicated location;
assigning… the identified first workspace configured for the indicated location and having the one or more applications predetermined for the first user and the indicated location.

Above-recited steps of claims direct to [assigning a first workspace for an indicated location] which, as claimed, is a process that, under the broadest reasonable interpretation, covers certain methods of organizing human activity, but for the recitation of additional elements.  Said category relates to interpersonal and intrapersonal activities, such as managing 2019 PEG at 52.  Thus, said claims fall within an enumerated grouping of abstract ideas, i.e., “Certain Methods of Organizing Human Activity.”  

Accordingly, Step 2A – Prong 1: YES. 

Analysis of Prong 2 of Step 2A
Under Prong 2 of Step 2A of the 2019 PEG, examiner submits that the recited judicial exception is not integrated into a practical application. Examiner notes that “a claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.”  2019 PEG at 54.  Examiners evaluate integration into a practical application by: (a) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.  2019 PEG at 54-55.  

Claims recite additional (functional) elements, inter alia: 
receiving… a request for a workspace to be assigned to a user, the request indicating a location of the user; [receiving, processing and storing data]

Claims recite additional (functional) elements, inter alia: 
workspace manager executable on a server
device;

Viewing individually, the additional limitations do not provide a meaningful limit on the above-recited abstract idea as categorized above.  Specifically, the recited step to “receiving… a request for a workspace to be assigned to a user, the request indicating a location of the user” is mere step of gathering data.  July 2015 Update, p. 7, “receiving, processing and storing data”.  

Viewing as an ordered combination, the additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.  In other words, the above-recited steps do not interact or impact the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  

Accordingly, Step 2A – Prong 2: NO. 

Analysis of Step 2B
Under Step 2B of the 2019 PEG, examiner determines that claims do not provide an inventive concept.  In other words, the additional elements individually and in combination do not amount to significantly more than the exception itself.  The additional elements or combination of elements are well-understood, routine, conventional activity previously known to the industry specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept is not present.  Evidence of such a conclusion is found in portions of the Specification, inter alia: 
[0027] Computer 101 as shown in FIG. 1 is shown merely as an example, as clients, servers, intermediary and other networking devices and may be implemented by any computing or processing environment and with any type of machine or set of machines that may have suitable hardware and/or software capable of operating as described herein. Processor(s) 103 may be implemented by one or more programmable processors to execute one or more executable instructions, such as a computer program, to perform the functions of the system. As used herein, the term "processor" describes circuitry that performs a function, an operation, or a sequence of operations. The function, operation, or sequence of operations may be hard coded into the circuitry or soft coded by way of instructions held in a memory device and executed by the circuitry. A "processor" may perform the function, operation, or sequence of operations using digital values and/or using analog signals. In some embodiments, the "processor" can be embodied in one or more application specific integrated circuits (ASICs), microprocessors, digital signal processors (DSPs), graphics processing units (GPUs), microcontrollers, field programmable gate arrays (FPGAs), programmable logic arrays (PLAs), multi-core processors, or general -purpose computers with associated memory. The "processor" may be analog, digital or mixed-signal. In some embodiments, the "processor" may be one or more physical processors or one or more "virtual" (e.g., remotely located or "cloud") processors. A processor including multiple processor cores and/or multiple processors multiple processors may provide functionality for parallel, simultaneous execution of instructions or for parallel, simultaneous execution of one instruction on more than one piece of data. 

devices may include a smartphone, a tablet, a laptop, a desktop, a smart television, or any computing device. Each user interface for the identified workspace 228 may be configured to be presented on a particular type of device. For example, the workspace 228 may have one graphical user interface for a smartphone and another graphical user interface for a laptop. Based on the types of possible devices that the user at the location can operate, the policy engine 222 may identify one or more user interfaces for the workspace 228 configured to be presented on the types of possible devices. [Emphasis added]

Plainly, recited computer components are construed components of a general purpose computer, i.e., “general -purpose computers with associated memory.”  Courts have recognized such computer functions for storing data and displaying information to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner.  Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S., 134 S. Ct. 2347, 2356 (2014) (receiving, processing, and storing data).  Well-understood, routine and conventional computer functions performed by conventional computer components, alone, do not amount to significantly more than purely conventional computerized implementation of activities previously known in the industry.  July 2015 Update: Subject Matter Eligibility at 7. Said additional elements, specifically the conventional computer components, are used to perform the functional steps at a high level of generality, i.e., generic processor performing the generic computer function of processing data.  These generic processor limitations are no more than mere instructions to apply the exception using a generic computer component.  In other words, the broadest reasonable interpretation comprise conventional computer components communicably coupled to a network capable of implementing machine-executable instructions (e.g., routines, programs, objects components, data structures, microprocessor, memory and transmitter).  For more information concerning evaluation of well-understood, routine, conventional activity, see MPEP 2106.05(d), as modified by the USPTO Berkheimer Memorandum.  

Accordingly, Step 2B: NO. 

Additional Claims
In regard to claims 2 and 12, recite further limitations; however, said additional steps do not impose meaningful limits on the judicial exception, i.e., receiving the request from a… user, the device determining the location of the user [receiving, processing and storing data].

In regard to claims 2 and 12, recite further limitations; however, said additional steps do not impose meaningful limits on the judicial exception, i.e., receiving the request from an agent…, the agent received from the server for execution on the device [receiving, processing and storing data]

Conclusion
Accordingly, based on above-rationale as instructed by the most recent office guidance, said claims are not subject matter eligible.

Examiner Note: up-to-date eligibility guidance may be found at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections – 35 U.S.C. § 103: Nonobviousness
The following quotation of 35 U.S.C. §103 forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art
Ascertaining the differences between the prior art and the claims at issue
Resolving the level of ordinary skill in the pertinent art
Considering objective evidence present in the application indicating obviousness or nonobviousness

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims [1-20] rejected under 35 U.S.C. 103 as being unpatentable over US 20150081907 A1 to Scharf et al. [hereinafter: SCHARF] in view of US 20150304455 A1 to Antony [hereinafter: ANTONY] and US 20110208797 A1 to Kim [hereinafter: KIM].

Claim 1 (Original) 
[SCHARF] teaches
A method for assigning workspaces, the method comprising: [SCHARF], [0005], various exemplary embodiments relate to a method for scaling out a cloud application;
receiving, by a workspace manager executable on a server, [SCHARF], Fig. 2, 205, “cloud management system”; a request for a workspace to be assigned to a user, [SCHARF], [0042], receive a request to deploy an application on the cloud infrastructure; 
Examiner Note: under the broadest reasonable interpretation consistent with the Specification, examiner construes “VPN Endpoint” at Fig. 2, 115a and/or “Instances of an application (e.g., a Virtual Machine” at Fig. 6, 630 as a “workspace”. 
identifying, by the workspace manager according to one or more preconfigured policies, [SCHARF], [0042], cloud management system 205 then determines the resources needed to implement the cloud application; a first workspace configured for the indicated location and having one or more applications predetermined for the first user and the indicated location; and [SCHARF], [0028], automatically determine the costs for the attachment of each candidate data center considering the current network status, existing VPN sites, candidate data center locations, application provider policies, etc. for use in determining which candidate data center to select;
assigning, by the workspace manager to the user, the identified first workspace configured for the indicated location and having the one or more applications predetermined for the first user and the indicated location. [SCHARF], [0028], recommend or automatically select a candidate VPN endpoint that meets the given requirements; [0054] Management system 205 may send a VPN scale out request 915 to NMS 210. The VPN scale out request may include communication performance requirements that must be satisfied by VPN connections used by the cloud scale out

[ANTONY] teaches
[receiving… a request,] the request indicating a location of the user; [ANTONY], [0010], client device transmits its location (e.g., latitude and longitude coordinates, city name, country name, office name, IP address of a Wi-Fi router or internet service provider (ISP) to 

Examiner Note: [SCHARF] and [ANTONY], references applied in the obviousness rejection above, direct generally to field of data processing, specifically virtual machine.  [SCHARF], Abstract; [ANTONY], Abstract.  Further, said references are part of the came classification, i.e., [H04L] “Transmission of Digital Information.” Lastly, said references are filed before the effective filing date of the instant application; hence, said references are analogous prior-art references.  

[SCHARF], at Abstract, discloses an improved process for scaling out a cloud application; however, primary-reference does not teach the above-cited limitations.  [ANTONY], at Abstract, discloses mechanisms and techniques for migrating a linked clone virtual machine (VM) based on a location of a client device.  Specifically, at least at the above-cited portions of [ANTONY], said secondary-reference, improves on said primary-reference by disclosing transmitting a plurality of parameters from the client device at the start of a session, e.g., location of a user device.  It would have been obvious to one of ordinary skill in the art at the time the invention (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to have modified [SCHARF] to have included the techniques of [ANTONY] to have achieved the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teachings in this way, in order “[for] efficient storage and faster transfers between storage devices."  [ANTONY], [0021].

Examiner Note: MPEP § 2143 (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

[KIM] teaches
[identifying, by the workspace manager according to one or more preconfigured policies,] from a plurality of workspaces configured for possible locations of the user, [KIM], Fig. 

Examiner Note: [SCHARF] and [KIM], references applied in the obviousness rejection above, direct generally to field of data processing, specifically virtual machine.  [SCHARF], Abstract; [KIM], Abstract.  Further, said references are part of the came classification, i.e., [G06F] “Arrangements for program control.” Lastly, said references are filed before the effective filing date of the instant application; hence, said references are analogous prior-art references.  

[SCHARF], at Abstract, discloses an improved process for scaling out a cloud application; however, primary-reference does not teach the above-cited limitations.  [KIM], at Abstract, discloses mechanisms and techniques for delivering the virtual application packages to a plurality of computer devices.  Specifically, at least at the above-cited portions of [KIM], said secondary-reference, improves on said primary-reference by disclosing virtual machine assignment based on at least one parameter, e.g., “geolocation policies.”   It would have been obvious to one of ordinary skill in the art at the time the invention (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to have modified [SCHARF] to have included the techniques of [KIM] to have achieved the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teachings in this way, in order “[for] efficient storage and faster transfers between storage devices."  [KIM], [0021].

Claim 2 (Original) 
[SCHARF] in view of [ANTONY] and [KIM] teaches
The method of claim 1, 

[ANTONY] teaches
further comprising receiving the request from a device of the user, the device determining the location of the user. [ANTONY], [0010], client device transmits its location (e.g., latitude and longitude coordinates, city name, country name, office name, IP address of a Wi-Fi router or internet service provider (ISP) to which the client device is connected, a private IP address of the client device, etc.) to a VM management center, where a migration application determines whether the client device and the linked clone VM are at the same location; [0017], client device 110 may transmit its location to VM management center 130 

Instant claim rejected under the rationale applied to analogous limitations of claim 1.

Claim 3 (Original) 
[SCHARF] in view of [ANTONY] and [KIM] teaches
The method of claim 1, 

[KIM] teaches
further comprising receiving the request from an agent on a device of the user, the agent received from the server for execution on the device. [KIM], [0035] Virtual applications 110 may also be streamed to the client from a variety of types of virtualization servers such as a branch office streaming server 155B or from a web server which delivers the sequenced applications to the device virtual application agent 235 in parts as required by the end-user.

Instant claim rejected under the rationale applied to analogous limitations of claim 1.

Claim 4 (Original) 
[SCHARF] in view of [ANTONY] and [KIM] teaches
The method of claim 1, 

[KIM] teaches
further comprising configuring the one or more preconfigured policies to assign each of the possible locations of the user to one of the plurality of workspaces. [KIM], Fig. 5 and related text; [0048], configured geolocation targeting policies, and allocates standard applications (step 520) and virtual applications (step 525) to devices or end users

Instant claim rejected under the rationale applied to analogous limitations of claim 1.

Claim 5 (Original) 
[SCHARF] in view of [ANTONY] and [KIM] teaches
The method of claim 1, 

[KIM] teaches
further comprising configuring the one or more preconfigured policies to assign, for each of the possible locations of the user, a corresponding set of one or more applications to the user. [KIM], Fig. 5 and related text; [0048], configured geolocation targeting policies, and allocates standard applications (step 520) and virtual applications (step 525) to devices or end users

Instant claim rejected under the rationale applied to analogous limitations of claim 1.

Claim 6 (Original) 	
[SCHARF] in view of [ANTONY] and [KIM] teaches
The method of claim 1, 

[KIM] teaches
further comprising configuring the one or more preconfigured policies to assign, for each of a plurality of possible types of devices that the user can operate, one of the plurality of workspaces. [KIM], Fig. 5 and related text; [0048], configured geolocation targeting policies, and allocates standard applications (step 520) and virtual applications (step 525) to devices or end users

Instant claim rejected under the rationale applied to analogous limitations of claim 1.

Claim 7 (Original) 
[SCHARF] in view of [ANTONY] and [KIM] teaches
The method of claim 1, 

[KIM] teaches
further comprising configuring the one or more preconfigured policies to assign, for each of a plurality of possible types of devices that the user can operate, one of a plurality of user interfaces from the plurality of workspaces. [KIM], Fig. 5 and related text; [0048], configured geolocation targeting policies, and allocates standard applications (step 520) and virtual applications (step 525) to devices or end users



Claim 8 (Original) 
[SCHARF] in view of [ANTONY] and [KIM] teaches
The method of claim 1, 
further comprising identifying, from the plurality of workspaces configured for possible locations of the user, the first workspace according to a type of device associated with the user at the indicated location. [KIM], Fig. 5 and related text; [0048], configured geolocation targeting policies, and allocates standard applications (step 520) and virtual applications (step 525) to devices or end users

Instant claim rejected under the rationale applied to analogous limitations of claim 1.

Claim 9 (Original) 
[SCHARF] in view of [ANTONY] and [KIM] teaches
The method of claim 1, 
further comprising : determining, by the workspace manager, workspaces of other users at the indicated location; and identifying the first workspace according to the determination. [KIM], Fig. 5 and related text; [0048], configured geolocation targeting policies, and allocates standard applications (step 520) and virtual applications (step 525) to devices or end users

Instant claim rejected under the rationale applied to analogous limitations of claim 1.

Claim 10 (Original) 
[SCHARF] in view of [ANTONY] and [KIM] teaches
The method of claim 1, 

[KIM] teaches
wherein the identified first workspace comprises a remote desktop session. [0002] Server-based computing allows a networked client device, remotely situated with respect to a server, to access computing resources on the server and control a particular "host" machine remotely from the client device. This type of interaction is commonly referred to as a "remote" session. For example, the client device may run desktop client software that uses a remote 

Instant claim rejected under the rationale applied to analogous limitations of claim 1.

Claim 11 (Original) 
Instant claim rejected under the rationale applied to analogous limitations of claim 1.

Claim 12 (Original) 
Instant claim rejected under the rationale applied to analogous limitations of claim 2.

Claim 13 (Original) 
Instant claim rejected under the rationale applied to analogous limitations of claim 3.

Claim 14 (Original) 
Instant claim rejected under the rationale applied to analogous limitations of claim 4.

Claim 15 (Original) 
Instant claim rejected under the rationale applied to analogous limitations of claim 5.

Claim 16 (Original) 
Instant claim rejected under the rationale applied to analogous limitations of claim 6.

Claim 17 (Original) 
Instant claim rejected under the rationale applied to analogous limitations of claim 7.

Claim 18 (Original) 
Instant claim rejected under the rationale applied to analogous limitations of claim 8.

Claim 19 (Original) 
Instant claim rejected under the rationale applied to analogous limitations of claim 9.

Claim 20 (Original) 
Instant claim rejected under the rationale applied to analogous limitations of claim 10.



Notice of References Cited
The references cited in the form PTO-892 were not applied under relevant sections of §102 or §103 in the above Office action, however they are considered relevant to both claimed and unclaimed features of the instant invention. Applicant is herein advised to review the cited prior art references prior to responding to the instant Office action in order to expedite prosecution of the instant application, inter alia:
Verma Pat. No.: US 10,122,828 B1 [hereinafter: VERMA] Abstract, Systems and methods for geographic-aware virtual desktops are disclosed. In one example, a pool of network addresses can be maintained. Each network address can be associated with a respective geographical location. The pool of network addresses can include network addresses associated with different respective geographical locations. A geographical location associated with a client device accessing a virtual desktop can be determined. An external-facing network address can be selected from the pool of network addresses based on the geographical location associated with the client device. The external-facing network address can be assigned for network traffic associated with the virtual desktop.
Das et al., Pub. No.: US 2013/0073670 A1 [hereinafter: DAS] Abstract, A mechanism is provided for moving a stored user desktop image including an operating system and applications between data centers based upon the user's location. The user desktop image can be moved manually by the user or administrator, or automatically moved based on use data contained in the user state. In one embodiment, the user can indicate plans to travel from their home location. Based on this information the system determines an appropriate data center for the user desktop image to be located. In another embodiment, the system may select a data center providing a desired bandwidth for the user based on the user's indicated location. An administrator may provide additional parameters that can be used to determine location of the user desktop image. In a further embodiment the system may use information contained in the user desktop image to determine a location for the user desktop image information.
Deluca et al. US 20190164081 A1 [hereinafter: DELUCA], Abstract: Methods, computer program products, and systems are presented. The method computer program products, and systems can include, for instance: predicting a performance of one or more candidate geofence and presenting an indicator of a result of the predicting; obtaining administrator user defined selection data of a selected candidate geofence; based on the obtaining the selection data deploying a selected candidate geofence, the selected candidate geofence 

Examiner Note: The prior art listed in the PTO-892 form included with this Office Action disclose methods, systems, and apparatus similar to those claimed and recited in the spe1cification. The Examiner has cited these references to evidence the level and/or knowledge of one of ordinary skill in the art at the time the invention was made, to provide support for universal facts and the technical reasoning for the rejections made in this Office Action including the Examiner's broadest reasonable interpretation of the claims as required by MPEP 2111 and to evidence the plain meaning of any terms not defined in the specification that are interpreted by the Examiner in accordance with MPEP §  2111.01. Applicant should consider these additional references cited supra when preparing a response.


Correspondence Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications for this application should be directed to the examiner Venay Puri whose telephone number is (571) 270–7213.  The examiner can normally be reached between Monday-Friday, 12 PM to 6 PM EST.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Patricia Munson can be reached at (571) 270-5396.  This application is assigned fax phone number (571) 272-8103

Examiner Note: communications via internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement.  35 U.S.C. § 122.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-202-1000.

Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, VA 22313-1450

Respectfully submitted,

/VK Puri/Examiner, Art Unit 3624                                                                                                                                                                                                        
/RENAE FEACHER/Primary Examiner, Art Unit 3683